      Case 2:19-cv-02151-JAM-DB Document 23 Filed 01/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    GEORGIA MILES,                                   No. 2:19-cv-2151 JAM DB P
11                       Plaintiff,
12           v.                                        ORDER
13    HOLLISTER, et al.,
14                       Defendants.
15

16          Plaintiff is a county inmate proceeding pro se with a civil rights action pursuant to 42

17   U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to 28

18   U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On November 18, 2020, the magistrate judge filed findings and recommendations herein

20   which were served on plaintiff and which contained notice to plaintiff that any objections to the

21   findings and recommendations were to be filed within fourteen days. (ECF No. 22.) Plaintiff has

22   not filed objections to the findings and recommendations.

23          The court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis.

25   ////

26   ////

27   ////

28   ////
                                                       1
     Case 2:19-cv-02151-JAM-DB Document 23 Filed 01/04/21 Page 2 of 2


 1        Accordingly, IT IS HEREBY ORDERED that:
 2        1. The findings and recommendations filed November 18, 2020, are adopted in full; and
 3        2. This action is dismissed.
 4

 5
     DATED: December 30, 2020                   /s/ John A. Mendez
 6
                                                THE HONORABLE JOHN A. MENDEZ
 7                                              UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
